MEMORANDUM2
Iqbal Khan appeals pro se the district court’s summary judgment in favor of defendant in his action alleging discrimination in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir. 1994), and affirm.
We conclude that Khan failed to establish that the defendant’s reasons for denying Khan a promotion or a job transfer, and discharging Khan were pretextual, and that the district court properly granted summary judgment for the defendant. See Patterson v. McLean Credit Union, 491 U.S. 164, 186-87, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989); Wallis, 26 F.3d at 890.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9lh Cir. R. 36-3.